Smith, O. J.,
delivered the opinion of the court.
This suit was instituted in the court below by appellants to enforce the specific performance of a contract for the sale of certain lands, and the appeal is from a decree dismissing their bill. Several reasons why we should affirm the decree of the court below are advanced by counsel for appellee, but we will notice only one of them specifically.
*324On April,21, 1909, appellants entered into a written contract with appellee for the sale of the land in question, which contract the reporter is directed to set out in full. On the 8th day of May written notices were mailed by appellee to its stockholders, advising them of this contract and calling their attention specifically to the clause thereof which provides that, in event any of its stockholders should “bring suit against the party of the first part, or its officers or directors, to prevent the carrying out of the provisions of this contract, . ... then the party of the first part, or the officers or directors, may declare this contract void and deliver the earnest money to the party of the second part.” On the 15th day of July J. H. Hines, one of appellants, went to the office of appellee’s secretary and treasurer in the city of Chicago, and claims to have accepted the offer of sale contained in this contract, and tendered to appellee’s president and secretary and treasurer the purchase price of the land, and’requested of them a deed thereto, but was told that it was not convenient for them to execute the deed that day, but that they would do so on the next. On the afternoon of the same day one of appellee’s stockholders filed a bill in the proper court and obtained an injunction enjoining appellee, its officers and agents, from- executing this contract; the writ being served upon its president and secretary. On the following day, July 16th, Hines again went to the office of appellee’s secretary and treasurer for the purpose of again tendering the purchase price of the land and obtaining a deed thereto. On arriving there he was inforiped by appellee’s president and secretary of the institution of this stockholder’s suit, and of the service upon them of the writ of injunction, and that, consequently, they could not carry out the provisions of the contract for the sale of the land. Appellee denies that any legal offer to perform, or tender of purchase money was made to it by appellants on the 15th of July, or for that matter, that any such was made to it on the *325next clay. It is unnecessary, however, for ns to determine this conflict in the evidence, for the reason that the fact in dispute is wholly immaterial. Since this contract does not limit the time within which an objecting stocl holder must institute a suit “to prevent the carrying out” of its provisions, it necessarily follows that he may institute such a suit at any time before its provisions have been actually “carried out;” that is, before the contract has been actually executed by the delivery of a deed.
After filing his bill and obtaining .service of process thereon, this stockholder proceeded no further with the prosecution of his suit, and there was some evidence introduced tending to show that it has since been dismissed by the court for want of prosecution. The failure to prosecute this suit is immaterial. The right of appellee to decline to execute the contract depended, not upon the successful prosecution of such a suit, but only upon bringing thereof; the language of this clause of the contract being: “In case any stockholder . . . shall bring suit,” etc. The merit or want of merit of this stockholder’s suit is also immaterial; it being the clear intention of the parties that appellee should not be required to execute the contract in event any of its stockholders should be dissatisfied therewith, provided this dissatisfaction was manifested in a particular way.
Appellee was within its rights, therefore, in declining to carry out this contract after it had been enjoined by one of its stockholders from so doing.

Affirmed.